Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00656-CR

                                        Jesus CARDOSO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the County Court at Law No. 12, Bexar County, Texas
                                     Trial Court No. 371974
                             Honorable Scott Roberts, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: October 30, 2013

DISMISSED FOR WANT OF JURISDICTION

           On September 12, 2011, Appellant Jesus Cardoso was charged by information with

“cruelty to non-livestock animal.” Cardoso moved to quash the information, and on October 30,

2012, the trial court granted the State’s motion to dismiss the case. On September 5, 2013,

Appellant filed a notice of appeal in this case. On October 4, 2013, because the clerk’s record did

not appear to contain an appealable judgment, we ordered Appellant to show cause in writing to

this court by October 21, 2013, why this appeal should not be dismissed for want of jurisdiction.

Appellant did not file a response.
                                                                                 04-13-00656-CR


       The clerk’s record does not contain an appealable judgment. See TEX. CODE CRIM. PROC.

ANN. art. 44.02 (West 2006) (authorizing a defendant in a criminal action to appeal); Abbott v.

State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (reiterating that the right to appeal under

article 44.02 is limited to appeal from a final judgment). Therefore, we dismiss this appeal for

want of jurisdiction. See Abbott, 271 S.W.3d at 697 n.8.


                                                PER CURIAM

DO NOT PUBLISH




                                              -2-